Dissenting Opinion by
Mr. Justice Mestrezat,
January 2, 1915:
The negligence of the plaintiff and defendant should have been submitted to the jury. The deceased stopped near a small walnut tree, about one hundred and twenty-five feet south of the company’s tracks, and looked in both directions for approaching trains. This was the first point from which he could see a train on the tracks approaching from either direction, and, according to the plaintiff’s evidence, was the ordinary and usual place to stop and listen for trains before crossing the defendant’s tracks. As the deceased proceeded down the hill, the embankment on both sides of the road prevented him seeing' the tracks until he was within fifteen or twenty feet of the railroad. This is the other point at which it is alléged by defendant the deceased should have stopped' and looked before attempting to cross the tracks. He did not cease his vigilance from the time he stopped until-he was committed to the crossing, but, as testified by the witnesses, -continued to look up and down the track. As to the opportunity to see an approaching train and the proper place to stop, Paul Darbrinsky tes*181tifies: “I think I am pretty sure there is just the one place you can stop and look; although there is two places, if you. stop at the lower place it would be too close the track and the only place you can see up the track is the lane by the little walnut tree; the lane sets above the walnut tree and one hundred and twenty-five feet from the track, that would be the only place unless you get to the crossing of that track — you would be mighty close the crossing before you can see up the track from the road because a portion of the track is hidden from view and you cannot see until you get too close the crossing,” The plaintiffs called several witnesses for the purpose of showing that the first place the deceased stopped was the last safe place to stop, look and listen, and that it was also the usual and customary place for a traveler to stop, look and listen before crossing the tracks. This testimony was rejected but on what ground we do not know. It was certainly material to the issue being tried; but as the appellants have not assigned it as error we cannot consider it here. Paul Darbrinsky’s testimony, however, was sufficient to send the case to the jury on the question of the negligence of the deceased. We have distinctly rule'd that the usual and customary place for travelers using the road to stop, look and listen for trains, cannot be said, as a matter of law, to be a negligent and improper place, although there might be a point nearer the crossing where a better view can be had, but it is so close as in the event of horses becoming frightened, that accidents would be unavoidable. The learned court says in his opinion: “I think I will agree with counsel for the plaintiffs that if there was evidence in the case that called in question the practicability of the last thirty feet as a safe place to stop, look and listen, or if under the evidence there appeared to be a dispute as to whether or not that was a practical place to stop, look and listen, then evidence as to what is the customary practice of persons passing that way would be admissible.” Paul Darbrinsky’s evidence certainly shows *182that it was impracticable to stop within fifteen or twenty feet of the tracks, the only place other than the point on the hill, one hundred and twenty-five feet south of the tracks, where the deceased could have seen along the tracks for any distance. In Whitman v. Pennsylvania R. R. Co., 156 Pa. 175, Mr. Justice Mitchell speaking for the court said (p. 178): “If notwithstanding the drawbacks of the place where plaintiff stopped, it still had sufficient advantage over other places to make it the habitual choice of travelers on that road only a jury can say whether or not it was the best or a proper place to stop, and even if it was, whether considering its disadvantages it was not negligence in the plaintiff not to stop a second time on the level before reaching the track.” This is applicable to the facts of the case in hand, and, in my judgment rules it.